                         Case 1:20-cr-00675-CM Document 36 Filed 03/01/21 Page 1 of 2
                           Case 1:20-cr-00675-CM Document 35 Filed 02/25/21 Page 1 of 2




                                            LEONARDO M. ALDRIDGE
          .. fE:::==:=====,
              USDCSDNY                               Attorney-At-Law
                                                   66 Willoughby St., Floor 2
           DOcuMENT                                   Brooklyn, Y 11201          l ... .- .. i.v
           ELECTRONICALLY FILED
           DOC#••              I
                                     ·
           DATE FlLBD:     ~5 ft I 2.(

                BYECF
                Hon. Colleen McMahon
                United States District Judge
                Daniel Patrick Moynihan
                United States Courthouse
                500 Pearl St.
                  ew York, Y 10007-1312
..
,
     -:




                                                                   Re: U.S. v. Richard Lotito, Cr.   o. 20-675



                Your Honor:

                       Mr. Richard Lotito respectfully requests permission to travel to Florida for a one-
                week family vacation. If allowed by the Court, Mr. Lotito will travel with his common-
                law wife Joanna, their 4-year-old daughter Melania, and Joanna's teenage daughter and
                son to Disney World Resort in Orlando, Florida, from March 27 until April 3. They plan
                on staying at a hotel inside the theme park called Disney Art Animations Resort, located
                at 1850 Animation Way, Orlando, FL 32830.

                       Mr. Daniel Wolf, the AUSA assigned to this case, has stated that the government
                defers to whatever recommendation the U.S. pre-trial officer supervising Mr. Lotito
                makes. Ms. Myrna Carrington, a pre-trial services officer from the Southern District of
                New York, wrote me in an email that she had no objections to Mr. Lotito's planned travel
                as long as Mr. icholas Zotti approved of it. Mr. Zotti is the pre-trial services officer from
                the District of New Jersey who directly supervises Mr. Lotito.

                      Mr. Zotti stated in an email that he did not object to Mr. Lotito's travel, but that he
                should submit his flight and hotel information to him prior to his departure if the Court
                indeed authorizes him to travel.
       Case 1:20-cr-00675-CM Document 36 Filed 03/01/21 Page 2 of 2
         Case 1:20-cr-00675-CM Document 35 Filed 02/25/21 Page 2 of 2




       Because there is no objection from the pre-trial services officers supervising Mr.
Lotito nor by the government, and because Mr. Lotito has complied with all the court's
rules and conditions since he was released on bail, the defense respectfully requests that
this Honorable Court grant Mr. Lotito's unopposed request to travel for a one-week
family vacation to Orlando, FL.




                                                Respectfully,

                                                S/ Leonardo M. A ldridge
                                                CJA Counsel for the Defendant



Cc. AUSA Daniel Wolf (through e-mail)




                                           2
